DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2020 has been entered.
In the RCE submission, claim 1 has been amended.
Claims 2-4, 6, 8 and 12 have been cancelled.
Claims 1, 5, 7, 9-11 and 13-19 are pending with claims 14-19 being withdrawn to the non-elected method without traverse.
Claims 1, 5, 7, 9-11 and 13 are considered on the merits herein.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-19 directed to an invention non-elected without traverse.  Accordingly, claims 14-19 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 14-19: cancelled
Allowable Subject Matter
Claims 1, 5, 7, 9-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest available prior art is that of the previously applied BORLAND et al (US PG PUB 2010/0037941, in combination with SUZUKI et al and HAHN et al) and BAKER O’NEAL et al (US PG PUB 2013/0061916) with newly cited LI et al (US PG PUB 2012/0142140).  BORLAND et al teaches the formation of an electrode part of silver and nickel paste that forms a nickel silicide with the claimed doped region through the dielectric and openings, as previously discussed in the final rejection of May 13, 2020.  BORLAND et al (alone or in combination with SUZUKI et al and HAHN et al) fails to address the use of a curing step to ensure “both silver and nickel particles are present at an interface portion of the first electrode part” with the nickel particles then forming nickel silicide at the claimed temperatures.  BORLAND et al expressly teaches the silver and nickel particles will mix during sintering or silicide formation (¶65) causing nickel particles to stay at the interface to form silicide while the silver particles move away from the interface.  It is the process of curing, in conjunction with the other claimed features and heating step, which renders a final product as claimed, as shown in figure 2 of the instant application, which is structurally and materially different from the prior art due to the presence of both silver and nickel silicide at the interface of the first electrode part and first doped region.  In other words, the process outlined in the claim renders a structure not anticipated or rendered obvious by the prior art.  LI et al teaches the use of curing of nickel electrode ink at temperatures lower than 200 degrees C (¶ 41) prior to forming nickel silicide with the anti-reflective layer (¶16) to render low resistance contacts (¶16).  LI et al fails to teach the use of a mixed paste which is cured at the claimed temperature range which renders both the nickel and silver particles present at the interface for formation of nickel silicide at the claimed temperature range as described in the claim.  The prior art fails to teach, either explicitly or in combination, a solar cell comprising openings in a dielectric layer exposing doped regions onto which a silver/nickel resin paste is applied, then cured at the claimed temperature (ensuring both silver and nickel particles are present at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721
02/25/2021                                                                                                                                                                                         

/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        2/25/2021